Appeal by plaintiff from an order of the Appellate Term, reversing a judgment of the Municipal Court of the City of New York, borough of Brooklyn, entered on the verdict of a jury in favor of *1063plaintiff, in an action to recover for damages to plaintiff’s truck alleged to have been caused by defendant’s trolley ear colliding therewith. The judgment was reversed by the Appellate Term and the complaint dismissed on the ground that plaintiff’s notice of claim and intention to sue was not verified, as required by section 394a-1.0 of the Administrative Code of the City of New York. Order unanimously affirmed, with costs. (Trust v. City of New York, 285 N. Y. 589.) Present — Close, P. J., Carswell, Johnston, Adel and Aldrich, JJ. [182 Misc. 109.] [See 269 App. Div. 668.]